Citation Nr: 1403964	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-25 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Entitlement to service connection for ischemic heart disease (also claimed as coronary artery disease).        


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reopened and denied the Veteran's claim for entitlement to service connection for post-traumatic stress disorder (PTSD) and denied the Veteran's claim for entitlement to service connection for ischemic heart disease (also claimed as coronary artery disease).   

The Veteran seeks service connection for PTSD, but the evidence of record indicates the Veteran also has symptoms of depression and anxiety.  See December 2011 Vet Center record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  The Board has therefore recharacterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.
 
The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 2008 RO rating decision denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran was notified of this decision and of his appellate rights, but did not appeal the decision.

2.  Evidence associated with the claims file after the denial in August 2008 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for PTSD.

3.  The Veteran is not shown by the medical evidence of record to have ischemic heart disease.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence has been received, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).

3.  Service connection for ischemic heart disease (also claimed as coronary artery disease) is not warranted.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

New and Material Evidence 

The Veteran's previously denied claim for entitlement to service connection for PTSD is reopened, as explained below.  As such, the Board finds that any error under the Veterans Claims Assistance Act (VCAA) with regard to reopening the Veteran's PTSD claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to Service Connection for Ischemic Heart Disease 

With regard to the Veteran's claim for entitlement to service connection for ischemic heart disease (also claimed as coronary artery disease), VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a) (West 2012); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided adequate VCAA notice with respect to his claim for entitlement to service connection for ischemic heart disease (also claimed as coronary artery disease) in an August 2010 letter, prior to the May 2011 rating decision on appeal.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2013).  The RO associated the Veteran's personnel and service treatment records, and post-service VA treatment records with the claims file.  As such, the Board finds that VA has satisfied its duty to assist with the procurement of records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2013).  In this case, the Veteran was provided with a VA examination in February 2011 and an addendum to the examiner's opinion was obtained in March 2011.  The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted a thorough medical examination of the Veteran.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist with respect to the Veteran's claim for entitlement to service connection for ischemic heart disease is satisfied.

II.  New and Material Evidence for PTSD

Legal Criteria

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2012).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2012).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The U. S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) (2013) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.     § 3.159(c) (4) (2013), which, "does not require new and material evidence as to each previously unproven element of a claim."  Id at 120.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

The Veteran's claim for entitlement to service connection for PTSD is based upon the same factual basis as his claim of entitlement to service connection which was denied in an August 2008 rating decision.  The Veteran did not appeal that decision, nor submit new and material evidence within one year of the denial.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The relevant evidence of record at the time of the August 2008 rating decision included the Veteran's service treatment records (STRs), personnel records, VA treatment records, a VA memorandum finding insufficient information to seek PTSD stressor verification and the Veteran's Application for Compensation and/or Pension (VA Form 21-526).  The August 2008 rating decision indicated that the basis for the RO's denial was that there was no evidence of an in-service stressor.  The Veteran did not appeal this decision; therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

Since the final August 2008 rating decision, evidence associated with the claims file includes, but is not limited to, an August 2010 completed Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) (VA Form 21-0781).  This evidence is new, as it did not exist at the time of the final disallowance in August 2008.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely evidence of an in-service stressor.  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Board concludes that the Veteran's request to reopen the previously disallowed claim of entitlement to service connection for PTSD should be granted.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2013).

For reasons discussed in the Remand section below, before the Board can address the underlying merits of the Veteran's claim for entitlement to service connection for PTSD, recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, further development is required.

III.  Service Connection for Ischemic Heart Disease

The Veteran seeks service connection for ischemic heart disease (also claimed as coronary artery disease), which he contends is secondary to Agent Orange exposure.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2012).

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran was afforded a VA examination in February 2011 and an addendum to the examiner's opinion was obtained in March 2011.  The examination report states that the Veteran had an episode of chest pain in 2008 and was seen by a cardiologist, where there was no sign of coronary artery disease.  At the time of the February 2011 VA examination, the Veteran's chest pain had resolved.  The examiner concluded that the Veteran "has no signs of ischemic heart disease".  The March 2011 addendum includes an additional statement from the examiner that "[n]o diagnosis of [coronary artery disease] is provided".    

The accompanying treatment records confirm the 2011 VA examination findings.  Specifically, a 2008 computed tomography (CT) angiography scan confirmed normal left ventricular size and function, as well as no significant coronary artery disease.  The remainder of the record is negative for complaints or treatment of ischemic heart disease or coronary artery disease.  Hence, at no point during the appeal has the Veteran had a current diagnosis of the disability for which he seeks service connection.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of ischemic heart disease, there may be no service connection for the claimed disability under any theory of entitlement.  While the Veteran has verified service in Vietnam and thus Agent Orange exposure is conceded, without a current diagnosis of ischemic heart disease, the service connection claim cannot succeed.  This also applies to any additional theories of entitlement for service connection, such as direct or secondary service connection.      
The Board finds that a preponderance of the evidence is against granting service connection for ischemic heart disease (also claimed as coronary artery disease).  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).  The benefit of the doubt rule is not for application, as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b) (West 2012).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for ischemic heart disease (also claimed as coronary artery disease) is denied.  


REMAND

The Veteran was afforded a VA PTSD examination in September 2010.  This examination found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  A GAF score of 80 was noted.  No opinion was requested, and none was provided by the examiner.  

Subsequent to the VA PTSD examination, the Veteran sought treatment at the Vet Center.  Associated with the claims file are Vet Center records from March 2011 to December 2011.  These records show that the Veteran presented with symptoms of depression, anxiety and PTSD.  See December 2011 Vet Center record.  While it is clear from these records that the Veteran was receiving treatment for PTSD related symptoms, it is unclear if a diagnosis of PTSD was made.  

In Clemons, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  As the Vet Center records indicate that the Veteran presented with symptoms of depression and anxiety, in addition to PTSD symptoms, the Veteran's claim has been recharacterized and the nature and etiology of any acquired psychiatric condition, to include PTSD, must be addressed.  

Additional medical development is necessary to determine whether the Veteran suffers from an acquired psychiatric condition, to include PTSD, given the inconsistent medical evidence of record as summarized above.  While the September 2010 VA PTSD examination did not include a diagnosis of PTSD, no opinion was requested or provided.  In addition, records of treatment at the Vet Center subsequent to the September 2010 VA PTSD examination indicate that the Veteran presented with symptoms of depression, anxiety and PTSD.  Based on the additional treatment records from the Vet Center, inconsistent medical evidence of record and the expansion of the Veteran's claim under Clemons, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of any currently present acquired psychiatric condition, to include PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include any Vet Center records.  

2.  After the completion of above, afford the Veteran an examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disability, to include PTSD.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any acquired psychiatric disability diagnosed, to include PTSD, anxiety, and/or depression, had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must address the March 2011 to December 2011 Vet Center treatment records.  

The examiner must provide the underlying reasons for his or her conclusion.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


